Exhibit 10.1

 

LOGO [g291203g64o25.jpg]

Dear Rajat,

Congratulations! Please accept our offer to become part of EA’s rich game making
history and future.

I am pleased to offer you a regular full-time position with Electronic Arts as a
Chief Technology Officer at a base salary of $550,000 annualized, minus
applicable deductions. You will be reporting to me.

As an EA employee, you will be eligible to participate in our discretionary
bonus program. Your discretionary bonus target will be 75% of your salary. Bonus
payments are calculated and paid based on the achievement of various individual
and company performance objectives, as periodically established and evaluated by
EA. You must be employed by EA by January 15th to be eligible for a bonus for
the current bonus period. For those who have been employed for less than 1 year,
bonus payments are prorated, based on actual months of employment. The specific
terms and conditions applicable to your individual participation in the bonus
program will be based on your position within EA and are subject to change in
EA’s sole discretion. You must be employed by EA at the time bonuses are paid to
receive a bonus payment.

I will recommend to the Compensation Committee that you be granted a one-time
equity award in the form of 250,000 Restricted Stock Units (RSUs), in accordance
with our 2000 Equity Incentive Plan. This Award will vest as to 25% of the RSUs
on each of the 6 month, 12 month, 24 month and 36 month anniversaries of the
original grant date. The Committee typically grants RSUs on the 16th of each
month or on the next business day following this date when it falls on a weekend
or holiday; however, the date on which the Committee acts could be later
depending on a variety of factors, including the proximity of your start date to
the 16th. You will receive more details regarding this Award from Stock
Administration after the grant date.

EA reviews performance and compensation levels annually, and it currently makes
merit adjustments in June of each year. To be eligible for a merit increase at
next June’s review, you must commence employment by March 31st of the same
calendar year.

You will be provided relocation assistance by EA. Per EA policy, if you
voluntarily leave your employment with EA or are terminated for any reason other
than a reduction in force that eliminates your job position (a) prior to the one
year anniversary of your date of hire, you agree to pay EA an amount equal to
all relocation and tax gross-up expenses incurred by EA through your date of
termination; or (b) on or after the one year anniversary of your date of hire
and prior to the second anniversary of your date of hire, you agree to pay EA an
amount equal to a pro-rata portion (days remaining in the two year period/730
days) of all relocation and tax gross-up expenses incurred by EA through your
date of termination. Payment must be made to EA upon your last day of
employment. Once you accept this offer of employment with EA, please contact
EA’s Global Mobility Group at GlobalMobilityGroup@EA.com to start the process.

Lastly, EA is providing you a one-time bonus of $500,000 (minus applicable
taxes) at the time of hire, which is earned at the completion of your first year
of employment but you will receive it within the first 30 days of your
employment. If you voluntarily leave your employment before the completion of
one year, you agree to repay to EA the full amount of the bonus. You will also
receive an additional grant of 25,000 RSUs, to be granted in the first approval
cycle after your hire date, and will vest one year from the grant date.

If you have any questions about this offer or about your eligibility to
participate in or to be covered by any of the described benefits, please call
me. For your information, I have enclosed several documents that will provide an
introduction to life at EA, including an overview of our benefits programs and
EA’s Global Code of Conduct. Other EA policies and procedures are available on
EA’s intranet and will be reviewed with you at orientation.

In the course of your work, you will have access to proprietary materials and
concepts. Our offer is contingent upon your returning a signed copy of
Electronic Arts’ New Hire/ Proprietary Information Agreement, which is attached.
Two copies are enclosed for signature (please keep one for your own records).
Please return a signed copy before your first day of employment.

This offer of employment is also contingent upon your providing Electronic Arts
with proof that you have the legal right to work in the United States. This will
be handled as part of your orientation process.

In addition, you may be subject to a background check based on your position. If
applicable, you will receive a written notice under separate cover, and this
offer is contingent upon the results of such check being acceptable to EA.



--------------------------------------------------------------------------------

Page 2

 

This offer letter contains the entire understanding between you and Electronic
Arts as to the terms of your employment offer and specifically supersedes all
previous discussions you may have had with anyone at Electronic Arts regarding
those terms.

If you accept this job offer, your start date will be determined at a later
time.

This offer of employment is valid until September 13, 2011. If you have not
accepted by this date, we will assume that you have declined the offer.

If you accept this offer, please sign below and return both pages of the
original offer letter to Nellie Peshkov in Human Resources in the enclosed
envelope. Please keep a copy for yourself. Please plan on attending New Hire
Orientation to be held on your first day at 8:30 a.m. Please read the enclosed
new hire package and bring the completed forms to New Hire Orientation.

Please join our team and help us be the place where GREAT people create and
deliver GREAT games.

If you have any questions regarding this offer, please feel free to contact me.

Sincerely,

 

/s/    John Riccitiello

John Riccitiello

Chief Executive Officer

Electronic Arts

Enclosures

 

Accepted by candidate:

     Date:   

/s/    Rajat Taneja

     September 13, 2011   

Anticipated Start Date: October 10, 2011

       

cc: Gabrielle Toledano for distribution to Personnel File

                       

 

2